Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Remarks
In view of the appeal brief filed on 10/20/2020, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Supervisory Patent Examiner, Art Unit 2153.
Alford Kindred 
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                             
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 13, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Venkata et al. [US 20160092572 A1] in view of Cheng et al. [US 20150269624 A1]. 
	
With respect to claim 1, Venkata teaches a computer-implemented method for analyzing data related to internet of things (IoT), the method comprising:
through a user interface (UI), receiving a user input for one or more data fields including one or more conditions prerequisite to retrieval of data from a data repository [e.g. receives the user input];converting the received user input into a structured query language (SQL) query ([0016] FIG. 2, the search service receives the user input for revenue and passes it to rewrites it into a query language form, such as SQL); 
generating multiple views based upon the generated SQL query without modifying the data repository ([0016] the rewritten query is then used by the index searchers to locate the revenue information located in the data repository and retrieves that information for the text to query generator 36. the text to query generator converts the results of the search into some sort of user-friendly format, referred to here as a visualization, to be presented by the presentation server 30);
retrieving data from the data repository if it is determined that the one or more conditions are satisfied [e.g. FIG. 6 `target` or `projected` or the term `versus` in the original search request] based upon the received user input for the one or more data fields, identifying a visual representation including a format for rendering the retrieved data [e.g. the text-to-query generator can retrieve it from the BI server and use it to generate the visualizations]; and rendering the retrieved data based upon the identified visual representation [e.g. FIG. 6 is a side bar 62 that displays other visualization options to the user] ([0023] FIG. 6, the additional element of `target revenue` is added. There are now four elements to the user's search, each of which will have its own query statements, results and conversion to visualization. The user may have different visualization depending upon the number of elements of the search, or the nature of the search. He or she may prefer comparative bar charts as shown in FIG. 6 when there is a `target` or `projected` or the term `versus` in the original search request. The system gathers all of this information and accesses it when the user logs in and performs a search. The text-to-query generator can retrieve it from the BI server and use it to generate the visualizations. Also shown in FIG. 6 is a side bar 62 that displays other visualization options to the user. If the user starts selecting one of the other charts more frequently, the system will gather this statistic as well and use it to learn the user's preferences);
the generated multiple views to determine whether the one or more conditions are satisfied, wherein each view of the multiple views is a result set of the generated SQL query ([0024] FIG. 8, the pull down list allows the user to select one of many different charts. As the user uses the system and this information is gathered, the system will start to be more accurate in matching the offered visualizations with the user's preference, making the system more efficient and user friendly).
Venkata does not teach performing logical operations and arithmetical operations in parallel. 
Cheng teaches performing logical operations and arithmetical operations in parallel ([0130] a processor may include a central processing unit (CPU) that carries out program instructions to perform the arithmetical, logical, and input/output operations of computing system 1000… Multiple processors may be employed to provide for parallel or sequential execution of one or more portions of the techniques described herein. Processes, such as logic flows, described herein may be performed by one or more programmable processors executing one or more computer 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Venkata with performing logical operations and arithmetical operations of Cheng. Such a modification would allow statements in which a plurality of attributes or functions are mapped to a plurality of objects (e.g., one or more processors performing steps A, B, C, and D) (Cheng [0143]).

With respect to dependent claim 6, Venkata as modified by Cheng further teaches wherein visual representation comprises one of a Venn diagram, a pie chart, a table, and a graph (Venkata [0011] such as a bar chart or other graph, is generated. The queries and their visualizations are then sent to the presentation server 38 (BIPS) and the BI server to generate SQL Queries 40).

With respect to dependent claim 7, Venkata as modified by Cheng further teaches wherein the one or more data fields comprises: a pattern field, an object field, a property field, and a visualization field (Venkata [0023] He or she may prefer comparative bar charts as shown in FIG. 6 when there is a `target` or `projected` or the term `versus` in the original search request).

With respect to dependent claim 9, Venkata as modified by Cheng further teaches wherein a value in the pattern field is selected through a drop down menu including one or more predefined patterns (Venkata [0024] FIG. 8, the pull down list allows the user to select one of many different charts. As the user uses the system and this information is gathered, the system will start to be more accurate in matching the offered visualizations with the user's preference, making the system more efficient and user friendly).

Regarding claim 11 and 13; the instant claims recite substantially same limitations as the above-rejected claim 1 and are therefore rejected under the same prior-art teachings.
Regarding claims 17-18; the instant claims recite substantially same limitations as the above-rejected claims 6-7 and are therefore rejected under the same prior-art teachings.

Claims 2-5, 8, 10, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata in view of Cheng, as applied to claims 1, 11 and 13, further in view of Walsh et al. [US 2018/0084073 A1]. 

With respect to dependent claim 2, Venkata as modified by Cheng further teaches wherein the generated multiple views are stored in a view library of the data repository ([0016] the search and its resultant metadata, which may include the SQL statements, the results from the index searchers, and the visualization, may then be stored in the BI server 40).
wherein the data repository stores data related to one or more devices comprising internet of things (loT).
Walsh teaches wherein the data repository stores data related to one or more devices comprising internet of things (loT) ([0073] once an IoT application is launched, the location sensors associated with involved devices (i.e., the actual "things" being monitored such as mobile devices as in smart phones) are regularly broadcasting their location to a hosted "back end" system on the "Internet Cloud”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Venkata as modified by Cheng with data related to devices comprising internet of things of Walsh. Such a modification would enabling a machine-to-machine (M2M), IoT or other sensor-network enabling a machine-to-machine (M2M), IoT or other sensor-network. These M2M enablers provide services to access the data captured from the devices provisioned to the network) (Walsh [0038]).

With respect to dependent claim 3, Venkata as modified by Cheng and Walsh further teaches wherein the one or more devices is selected by the user and wherein the one or more devices include one or more sensors in communication with the data repository (Walsh [0010] the one or more resources include one or more of: a sensor, an actuator, a smart device, a smartphone, a set-top box, an external machine-to-machine (M2M) enabler, a human input, and an organism input. In additional system embodiments, the platform gateway module may be further configured to: determine a type of resource for the received data; and transform the 

With respect to dependent claim 4, Venkata as modified by Cheng and Walsh further teaches wherein the data is received from the one or more devices in real time or a predefined time interval and wherein the received data is stored in the data repository (Walsh [0032] the disclosed IoT system provides context and interpretation, where information such as the data a given sensor generates, is assigned "meaning," which is assigning meaning to information about the object being sensed, and then acting on that "understanding." The disclosed IoT system assigns meaning to the data it receives by considering the "context" of the information, then analyzing it by considering both the current, historical, and/or other information relevant to that context).

With respect to dependent claim 5, Venkata as modified by Cheng and Walsh further teaches wherein the data is at least one of a time stamped data and a geo location stamped data (Walsh [0073-0074] once an IoT application is launched, the location sensors associated with involved devices (i.e., the actual "things" being monitored such as mobile devices as in smart phones) are regularly broadcasting their location to a hosted "back end" system on the "Internet Cloud." The mobile device sends a message to a back-end application, indicating a geographic location (e.g., determined by the sensor in the phone) indicating a need for particular service. 
response time). Some of this information may be computed on-the-fly, given the most recent information available. Other information is pre-computed on a scheduled basis, in batch mode).

With respect to dependent claim 8, Venkata as modified by Cheng further teaches the visualization field represents a template in which pattern is to be displayed on the user interface (Venkata [0024] FIG. 8, the pull down list allows the user to select one of many different charts. As the user uses the system and this information is gathered, the system will start to be more accurate in matching the offered visualizations with the user's preference, making the system more efficient and user friendly).
Venkata as modified by Cheng does not teach wherein the object field represents a device which is to be analyzed, the property field represents a property of the device which is to be analyzed, the pattern field represents a feature of the property to be analyzed.
Walsh teaches wherein the object field represents a device which is to be analyzed, the property field represents a property of the device which is to be analyzed, the pattern field represents a feature of the property to be analyzed, and the visualization field represents a template in which pattern is to be displayed on the user interface ([0007] determining at the platform gateway module, a type of resource for the received data; and transforming at the platform gateway module, the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Venkata as modified by Cheng with the property field represents a property of the device of Walsh. Such a modification would enabling a machine-to-machine (M2M), IoT or other sensor-network enabling a machine-to-machine (M2M), IoT or other sensor-network. These M2M enablers provide services to access the data captured from the devices provisioned to the network) (Walsh [0038]).

With respect to dependent claim 10, Venkata as modified by Cheng does not teach wherein based upon the received input for one or more data fields, a query is generated in a natural language and the structured query language (SQL) statement is generated corresponding to the generated query.
Walsh teaches wherein based upon the received input for one or more data fields, a query is generated in a natural language and the structured query language (SQL) statement is generated corresponding to the generated query ([0200] the received data may include at least one of: an observed status data, a request data, and an automated sensor data….. transmitting the one or more events to receiving at a message listener module 221, the one or more events; and determining at the message listener module 221 and/or app platform module (216, See FIG. 2A), a next step in a workflow based on the received event).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Venkata as modified by Cheng with a query is generated in a natural language of Walsh. Such a modification would enable resources supply the inputs into the application; for example, these resource inputs may be end-user requests, or sensor data) (Walsh [0103]).

Regarding claim 12, 14-16; the instant claims recite substantially same limitations as the above-rejected claims 2-5 and are therefore rejected under the same prior-art teachings.
Regarding claims 19-20; the instant claims recite substantially same limitations as the above-rejected claims 8-9 and are therefore rejected under the same prior-art teachings.
Response to Arguments
Applicant’s arguments filed on 10/20/2020 have been considered. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153